Citation Nr: 1734638	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-27 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss, including on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from April 1988 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over this case was subsequently returned to the RO in New York, New York.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The claims on appeal were initially denied by the Board in a September 2016 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and, in June 2017 the Veteran's attorney and the Secretary of Veterans Appeals (Secretary) filed a Joint Motion for Partial Remand (JMPR).  The JMPR only noted an appeal as to the issue of a compensable evaluation for the Veteran's service-connected hearing loss and requested the Court to dismiss any other appealed issue.  This motion was granted in a June 2017 Court order, and the case is again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The June 2017 Joint Motion for Partial Remand found that the Board did not address the Veteran's report that his hearing loss causes social isolation and ear pain in its discussion about extraschedular consideration.  Since that time, more recent VA treatment records were associated with the claims file.  In a June 2017 VA treatment record, the Veteran reported that his hearing loss was getting worse.  The examining physician recommended reevaluation of the Veteran's hearing.  The Veteran was last evaluated in September 2014.  As the Veteran's hearing loss may have increased in severity, and he may have been reevaluated since June 2017, the Board finds that a remand is necessary so that recent VA treatment records can be obtained and the severity of the Veteran's hearing loss can be evaluated.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since June 2017 and associate them with the claims file.  All records/responses received must be associated with the electronic claims file.  

2.  Schedule the Veteran for a VA examination to determine the severity of his bilateral hearing loss disability. 

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the Veteran's bilateral hearing loss disability.  The examination must include at a minimum a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  

The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities, ability to function, and perform tasks in a work setting.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




